Citation Nr: 1400443	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for post-traumatic stress disorder (PTSD), to include major depressive disorder.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen a claim of service connection for PTSD.  The RO later reopened and then denied the Veteran's claim in a December 2012 statement of the case.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO therefore reopened the Veteran's claim of service connection for PTSD, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  


FINDINGS OF FACT

1. In an unappealed May 2009 rating decision, the RO denied an application to reopen a previously denied claim of service connection for PTSD.

2.  The evidence submitted since the May 2009 RO decision is cumulative and redundant of the record at the time of the prior final denial, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The May 2009 decision denying reopening of a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2. The additional evidence received since the May 2009 decision is not new and material, and the claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the Veteran was sent a letter in February 2011 that addressed all notice elements.  The letter provided information as to what evidence was required to reopen and substantiate the claim and of the division of responsibilities between VA and a claimant in developing the claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  Seeking an examination and/or medical opinion is not required until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159(c)(4) (2013).  For the reasons expressed below, the Veteran's application to reopen is denied.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


II. Analysis

In an unappealed decision dated in May 2009, the RO continued a prior denial of service connection for PTSD, to include major depressive disorder.  The Veteran asserts that his PTSD arises from being assaulted in service.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claim for service connection was previously denied because the Veteran did not have a verified stressor related to his military service.  See, e.g., May 2009 rating decision.  Accordingly, the Veteran needs new and material evidence as to that requirement in order to reopen his claim.

The Veteran stated in his September 2011 notice of disagreement that his teeth had to be removed while stationed in Germany as a result of his assault.  However, this statement and the Veteran's dental treatment records from service are not new evidence.  The Veteran first made this assertion about his teeth in a statement associated with the May 2009 rating decision.  The Veteran's dental records from service were also previously received in August 2008.  

The Veteran has submitted voluminous amounts of VA treatment records, including mental health records.  These records are new, in that the VA records reflect treatment that has occurred since the May 2009 rating decision.  However, they are not material.  The Veteran was previously diagnosed with PTSD and major depressive disorder at his February 2009 VA examination.  Therefore, the Veteran's PTSD is not an unestablished element.  

The Veteran has also submitted records from his 2009 application for Social Security disability benefits.  Those records include a statement from his brother, who notes the in-service assault alleged by the Veteran.  As part of the instant claim for service connection, the Veteran also submitted a June 2011 statement from his son, which also references the purported assault.  While both statements are new, neither are material.  Neither the Veteran's brother nor his son claim to have witnessed the alleged in-service assault.  The statements are necessarily based upon what they have been told by the Veteran, and are therefore insufficient in that they are merely repeating the Veteran's statements.  A person's own statements cannot serve as "corroboration" of the facts contained in those statements.  Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007); Moreau v. Brown, 9 Vet. App. 389, 395 (1996) (where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor).

Therefore, none of the objective evidence received since the last final rating decision includes evidence demonstrating an in-service stressor.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for PTSD, to include major depressive disorder.


ORDER



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


